Citation Nr: 1741074	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  12-30 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as due to exposure to medical waste. 

2.  Entitlement to service connection for lymphoma, to include as due to exposure to medical waste. 

3.  Entitlement to service connection for a vascular disability of the lower extremities, to include as due to exposure to medical waste. 

4.  Entitlement to service connection for a blood disability manifested by the presence of antihuman globulin (blood disability), to include as due to exposure to medical waste. 

5.  Entitlement to service connection for hepatitis, to include as due to exposure to medical waste. 

6.  Entitlement to service connection for breast cysts, to include as due to exposure to medical waste. 
7.  Entitlement to service connection for stomach cysts, to include as due to exposure to medical waste. 

8.  Entitlement to service connection for a disability manifesting as nodules in the seating area, to include as due to exposure to medical waste.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1959 to January 1961, with additional service in the Reserves.  The matters of service connection for colon cancer and lymphoma are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  The remaining matters are before the Board on appeal from a November 2011 rating decision by the St. Petersburg, Florida, RO.  In April 2016, a hearing was held before the undersigned in Washington, D.C.; a transcript is associated with the record.  These matters were previously before the Board in June 2016, when they were remanded for additional development.  The Veteran's file is now in the jurisdiction of the St. Petersburg RO.

The June 2016 Board decision dismissed claims of service connection for cataracts, endometriosis, herpes simplex, allergies/respiratory disability, and D&C and to reopen a claim of service connection for dysmenorrhea, all of which had been withdrawn by the appellant; those issues are no longer in appellate status.)

The issues of service connection for hypertension, tuberculosis, and diabetes have been raised by the record in (respectively) a March 2015 substantive appeal, correspondence received in October 2015, and at the April 2016 Board hearing; they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  These matters were referred to the AOJ in the June 2016 rating decision, and a May 2017 memorandum indicates that the AOJ is preparing to develop and adjudicate these issues, as appropriate.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on her part is required.


REMAND

The Board is well aware these matters were remanded before (and regrets the delay in final adjudication that is inherent with yet another remand).  Nonetheless, because prior development has been inadequate (due in part to the Veteran's failure to cooperate), and because the AOJ did not substantially comply with the previous remand instructions, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.)

As noted in the prior remand, the personnel records associated with the Veteran's file include April 1977 correspondence ordering her to active duty for training for 339 days, beginning in May 1977.  While additional personnel records were sought, no determination (i.e., formal finding) was made as to whether the orders were cancelled or whether the Veteran has additional qualifying service not noted in the DD Form 214 of record.  As the Veteran has asserted that some of the claimed disabilities first manifested during a period of active duty service, this determination is critical to resolving several of the matters on appeal.  Consequently, remand is required.  

Colon Cancer, Lymphoma, and Vascular Disability of the Lower Extremities

In its June 2016 remand, the Board directed that an advisory medical opinion should be obtained regarding the etiology of these conditions, i.e., it was not necessary for the Veteran to report for an examination.  No such opinion was obtained, and remand is required.

Blood Disability and Hepatitis

The treatment records associated with the Veteran's file do not show that she has a diagnosis of a blood disability manifested by the presence of antihuman globulins.  At the Board hearing, the Veteran asserted that she was notified in of this condition when she attempted to donate blood.  

Regarding hepatitis, in April 2013, a VA infectious diseases specialist noted that the Veteran showed her primary care physician letters from a blood bank, dated in 1990, stating that she was positive for hepatitis B and C, which was inconsistent with (i.e., contradicted by) her VA treatment records.  In a statement received in October 2015, the Veteran asserted that she received a diagnosis of hepatitis in college.  

The identified records from the college and blood bank have not been associated with the record.  The Veteran was previously asked to provide a copy of these notifications (or other evidence indicating that she has the claimed blood disability).  Given the critical nature of these records to adjudication of the Veteran's claims, the Board finds it appropriate that she should be again asked to provide the pertinent records.  (The Veteran is advised that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence, including releases for private records, requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned.)

The Board further notes that the Veteran was scheduled for a VA examination to determine the nature and etiology of her diagnosed hepatitis B but failed to report.  As a medical opinion is critical to resolution of the claim, and as it appears that she may have had good cause for her failure to appear (see August 2017 Report of General Information), the Board finds that the Veteran should be afforded another opportunity to appear for examination or, if she is unable to do so, for her record to be forwarded to a consulting physician for an opinion based on the medical record.

(If records obtained pursuant to this remand show a diagnosis of a blood disability, a VA nexus examination (or opinion based on record review) must be secured.)

Stomach Cysts, Breast Cysts, and a Skin Condition of the Seating Area

As noted above, the Veteran was scheduled, and failed to report, for a VA examination, but the record suggests that she may have had good cause for doing so.  Consequently, the Board finds that she should be afforded another opportunity to appear for examination or, if she is unable to do so, for her record to be forwarded to a physician for an opinion based on the medical record.

Finally, the record suggests that the Veteran continues to receive VA (and possibly private) treatment for the disabilities at issue.  Records of ongoing treatment for disabilities for which service connection are sought are clearly pertinent (and may be critical) evidence, and must be obtained.  Notably, VA records are constructively of record.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for exhaustive development for all service treatment and personnel records related to the Veteran's service in the Reserves, to specifically include records related to a period of active duty for training service beginning in May 1977.  All facilities where such records may be stored should be searched.  If such records have been destroyed or are irretrievably lost, or if it is shown that the April 1977 Orders were cancelled, it must be so certified for the record (i.e., a formal finding), and the Veteran should be so notified.  The scope of the search must be noted in the record.
 
2.  The AOJ should also secure for the record all records of VA evaluations and treatment the Veteran has received for the disabilities at issue in this appeal (that are not already associated with the claims file).  The AOJ should also ask her to provide releases for VA to obtain records of any pertinent private treatment, to specifically include records related to a diagnosis of hepatitis C while at college and a 1990s letter from a blood bank notifying the Veteran of diagnoses of hepatitis B and C and a blood disability manifested by antihuman globulins.  

The AOJ should secure complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If she authorizes release of records, but the provider in question does not respond to AOJ's request, she should be advised that ultimately it is her responsibility to ensure that private records are received.  If a submission by the provider or the Veteran is incomplete, the Veteran must be so advised, and afforded the opportunity to complete the submission.  If the private provider does not respond to the AOJ's request for records, and the Veteran does not submit such records upon being so advised, the claim must be further processed as abandoned under 38 C.F.R. § 3.158(a).

3.  If and only if the expanded record shows that the Veteran has a current diagnosis of a blood disability (and the claim is not processed as abandoned under 38 C.F.R. § 3.158(a), the AOJ should also arrange for a hematological examination of the Veteran to determine the nature and likely etiology of such diagnosed disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of her record, the examiner should provide an opinion that responds to the following:

(a) Please identify (by diagnosis) the Veteran's current blood disability/ies.

(b) Please identify the likely etiology for each such disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that it began in (or is otherwise etiologically related to) the Veteran's military service, to include exposure to medical waste therein?

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

4.  After the record is complete, the AOJ should also arrange for the Veteran's record to be forwarded to an oncologist (or other physician with the requisite expertise) for review and an advisory medical opinion regarding the etiology of the Veteran's colon cancer and lymphoma.  Based on review of the record, the consulting physician should provide an opinion that responds to the following:

What are the most likely etiologies for the Veteran's colon cancer and lymphoma?  Specifically, is it at least as likely as not (a 50% or greater probability) that either disability initially manifested during any period of active service, is otherwise etiologically related to the Veteran's active service (to include as due to exposures to medical waste therein), or is related to her husband's exposure to radiation?

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

5.  The AOJ should also arrange for the Veteran's record to be forwarded to a physician with the requisite expertise for review and an advisory medical opinion regarding the etiology of any diagnosed vascular disability of the lower extremities, to include varicose veins or a disability manifested by weakness, swelling, and discoloration of the lower extremities.  Based on review of the record, the consulting physician should provide an opinion that responds to the following:

(a) Please identify (by diagnosis) the Veteran's current vascular disability/ies as shown in the medical record.

(b) Please identify the likely etiology for each disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise etiologically related to) the Veteran's military service, to include exposure to medical waste therein?

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

6.  If the matter is not processed as abandoned under 38 C.F.R. § 3.158(a), the AOJ should also arrange for the Veteran to be examined by an infectious disease specialist to determine the likely etiology of her hepatitis B (and any other diagnosed hepatitis shown in the expanded record).  (In the event that she is unable or fails to report for the scheduled VA examination, her claims file should nevertheless be forwarded to an appropriate specialist and the requested medical opinion should be prepared on the basis of the information in the record.)  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the opinion.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of her record, the examiner should provide an opinion that responds to the following:

(a) Please identify all forms of hepatitis shown diagnosed.

(b) Please identify the likely etiology for each form of hepatitis diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service, to include medical exposures therein?  The examiner must specifically address the Veteran's contention that she had hepatitis diagnosed in college or in the 1990s.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

7.  The AOJ should also arrange for the Veteran to be examined by a physician with the requisite expertise to determine the nature and likely etiology of her claimed stomach cyst, breast cysts, and skin condition of the seating area disabilities.  (In the event that she is unable or fails to report for the scheduled VA examination, the claims file should nevertheless be forwarded to an appropriate specialist and the requested medical opinion should be prepared on the basis of the information in the record.)  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of her record, the examiner should provide an opinion that responds to the following:

(a)  Please identify (by diagnosis) the Veteran's current skin/cyst disability/ies.

(b)  Please identify the likely etiology for each disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service, to include exposure to medical waste therein?

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

8.  The AOJ should then review the record and readjudicate (under 38 C.F.R. § 3.158(a) for hepatitis and a blood disability, if applicable) the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and her representative opportunity to respond.  [If the Veteran does not provide the records or releases sought, and the AOJ determines that 38 C.F.R. § 3.158(a) does not apply to the issues of hepatitis and a blood disability, the SSOC must include explanation for such determination.]  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


